Citation Nr: 0330124	
Decision Date: 11/03/03    Archive Date: 11/13/03	

DOCKET NO.  02-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right knee, with limited 
motion. 

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic right knee strain with instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In April 2001, the veteran's case was remanded by the Board 
to the RO for additional development.  At that time, the 
issue before the Board was that of service connection for the 
residuals of a right knee injury.  

In a rating decision of November 2001, the RO granted service 
connection (and a 10 percent evaluation) for chronic right 
knee strain with instability.  In that same decision, the RO 
additionally granted service connection (and a separate 10 
percent evaluation) for degenerative joint disease of the 
right knee with limitation of motion.  The veteran voiced his 
disagreement with the respective ratings assigned, with the 
result that, in a rating decision of March 2002, the RO 
granted an increased evaluation of 30 percent for the 
veteran's service-connected degenerative joint disease of the 
right knee with limited motion.  In that same decision, the 
RO continued the previously-assigned 10 percent evaluation 
for service-connected right knee strain with instability.

As of the present time, the veteran has continued his 
disagreement with the respective assignment of benefits for 
his service-connected right knee disabilities, with the 
result that those issues are now before the Board.


REMAND

The veteran in this case seeks increased evaluations for his 
service-connected right knee disabilities.  In pertinent 
part, it is argued that current manifestations of the 
veteran's right knee disabilities are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective schedular 
evaluations currently assigned.

In that regard, a review of the record discloses that the 
veteran last underwent a VA orthopedic examination for 
compensation purposes in July 2002, more than one year ago.  
Under such circumstances, the Board is of the opinion that a 
more contemporaneous examination would be beneficial to a 
proper adjudication of the veteran's current claims for 
increase.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist the 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, despite the issuance (in April 2002) of 
a Statement of the Case containing certain of the regulatory 
provisions pertaining to the VCAA, and prior correspondence 
from the RO dated in June 2001, the RO has failed to provide 
the veteran and his representative with adequate notice of 
the VCAA, or of the information and evidence needed to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:
1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103. 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2002, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the current 
severity of his service-connected right 
knee disabilities.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to the degree of 
limitation of motion (to include flexion 
and/or extension) directly attributable 
to the veteran's degenerative joint 
disease of the right knee, and right knee 
strain.  The examiner should provide an 
assessment as to the degree of disability 
(mild, moderate or severe) directly 
attributable to the veteran's service-
connected degenerative joint disease of 
the right knee, and right knee strain.  
The examiner's comments should encompass 
the veteran's medical history, as well as 
the effects of his service-connected 
right knee disabilities upon his ordinary 
activities, to include any instability, 
or functional loss due to pain, on use or 
due to flareups.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
degenerative joint disease of the right 
knee with limited motion, and chronic 
right knee strain with instability.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




